   8:19-cr-00162-LSC-SMB Doc # 41 Filed: 08/06/20 Page 1 of 1 - Page ID # 60




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:19CR162

       vs.
                                                                     ORDER
RICHARD SNYDER.,

                      Defendant.


This matter is before the court on the defendant’s Unopposed Motion to Continue
Trial [38]. Counsel seeks additional time to conclude investigation and confer with client.
For good cause shown,

      IT IS ORDERED that the defendant’s Unopposed Motion to Continue Trial [38] is
granted, as follows:

       1. The jury trial, now set for August 4, 2020, is continued to October 6, 2020.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising as
          a result of the granting of this motion, that is, the time between today’s date
          and October 6, 2020, shall be deemed excludable time in any computation of
          time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(7)(A) & (B)(iv).

       3. No further continuances will be granted without a hearing before the
          undersigned magistrate judge.


       Dated this 6th day of August 2020.

                                            BY THE COURT:

                                            s/Susan M. Bazis
                                            United States Magistrate Judge
